      Case 2:19-cv-00899-LSC-SGC Document 37 Filed 02/17/21 Page 1 of 2                                     FILED
                                                                                                   2021 Feb-17 PM 02:57
                                                                                                   U.S. DISTRICT COURT
                                                                                                       N.D. OF ALABAMA


Demarcus Coleman
70-1 15"· Court KW
Birmingham, AL 35215                                           ZOZI f[J 11 p
                                                            ' j ::
                                                            \.,,;.- __;, --                  'T
                                                               ~   i''l _- -                ;\ l
February 10, 2021                                             I .. ;_;, L,-    ·~/.«--/·,: :,\


US District Court, "'1orthern District of Alabama
Hugo L. Black Courthouse
Clerk's Office, Room 1-10
1729 5" Ave. North
Birmingham, AL 35203-2195

Dear Clerk's Office:

       ,\ly name is Demarcus Coleman, petitioner in the matter of Coleman v. i\1d...emore, et aL (Case
No. 2:19-CV-899-LSC-SGq.

      I am requesting a status update regarding the appointment of counsel to my case. On
October 10, 2020, I received the following notice:

       This is an action brought by Demarcus Vidal Coleman, who is currently proceeding pro se.
       Based on review of the record, the undersigned has determined that appointment of counsel
       for the plaintiff is warranted at this time. Pursuant to the Plan for Pro Bono Counsel for
       Qualified Unrepresented Parties in Ci,·il Cases, effective November 18, 2016, this matter is
       referred to tl1e Clerk for selection of counsel from the Panel. Signed by Magistrate Judge
       Staci G Cornelius on 10/1-1/2020

       Since that notice, I ha,-e not received any information about the attorney appointed to
represent me. Has anyone been assigned to my case?

        I am worried about missing a deadline since I currently am awaiting appointment of counsel.
Please let me know whether an attorney has been appointed to help me and, if not, when I can
expect for one to be assigned.

         Please provide tl1e update to me by phone at (205) 585-2829 or at my new mailing address
listed above (which should ha\-c been processed as my new address via a letter from attorney Lauren
Faraino dated January 12, 2021.

       Thank you for your time and attention to this matter.

                                               Sincerely,
~·~-:-~~~-~-=--~--------------------------------~~--
           Case 2:19-cv-00899-LSC-SGC Document 37 Filed 02/17/21 Page 2 of 2
                                                                                           (~--------------------------)


                                                t_
                                                                                                     Alian tnn nf ~onl=v Cvnrn ........ ® -L:--~--   , ,   •.

                                                                           ~    ORIGIN ID:BHMA <646) 632-7529                     SHIP DATE: 15FEB21                  1J
                                                                                                                                                                      OJ
                                                                                LUCIE CHARLOTTE KAUFMAN                           ACTWGT: 0.10 LB                     :i


                                                                    rel
                                                                    ::l' :.
                                                                                704 15TH COURT NW
                                                                                BIRMINGHAM. AL 35215
                                                                                                                                  CAD: 6754068/SSF02121

                                                                                                                              I BILL   CREDIT CARD
                                                                                                                                                                      "'
                                                                                                                                                                      (J1
                                                                                                                                                                      CJ)
                                                                                                                                                                      I\)
                                                                                                                                                                      <O

                                                                    o·<         UNITED STATES US                                                                      ~



                                                le
                                                ~.·~
                                                   c                                                                                                       --··--- t:
                                                                    0""                                                                                               ~
                                                            ~
                                                                    1- 0       rn     US DISTRICT COURT                                                               ?&
                                           ·~·             ~        yt                HUGO BLACK COURTHOUSE                                                           ~
               Cl)                             """""""'    ~        ~~


                                           =
                                                                                                                                                                      ~
                                               ..,         ~·
                                                          :,;..LJ
                                                             ..
                                                                    BB                1729 5TH AVE N


              ~
                                                                                                                                                                      S2
                                                                         z            CLERKS OFFICE ROOM 140                                                          '0


                                                                    uj   ffi              BIRMINGHAM AL 35203
                                                          u.        ::l~        toOO) 000- 0000              REF :

                                                                         ~
                                                                                    ~HU:
                                                                                    PO:                                   DEPT:

              ~
                                                                                                                                                      FedEx
              0...          <t",>.
                                           l,                                                                                                                   Express
                                                                                                                                                                                t



                                                                                                                                                           [EJ
                           99tio                                                                                                                                                i




            J)
                                                                                                                                                                                1
                          />'    Ot.pl
                                     t         <-_':/

                                         <s~                                                                                 TUE - 16 FEB-10:30A
                                                                               ~ 7837             5280 1456                  PRIORITY OVERNIGHT :)
                                                                                                                                                           35203 J
                                                                                39 BHMA

 .                                                                                                                                                                          I

                                                                                                                                                                            I
 ~   ?,·




                                                                                                                                                                            I
                                                                                                                                                                            ,

                                                                                                                                                                            I
